[NOT FOR PUBLICATIONNOT TO BE CITED AS PRECEDENT]
               United States Court of Appeals
                   For the First Circuit

No. 99-1033

                      SHANNON E. HICKS,

                    Plaintiff, Appellant,

                              v.

 MASSACHUSETTS DEPT. OF CORRECTION, M. MALONEY, COMMISSIONER,
                 BRIDGEWATER STATE HOSPITAL,

                    Defendants, Appellees,
                                         

   MARICOPA COUNTY SHERIFF'S OFFICE, NATE JACKSON, MARICOPA
             COUNTY CORRECTIONAL HEALTH SERVICES,

                     Interested Parties.

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Patti B. Saris, U.S. District Judge]

                            Before

                  Selya, Boudin and Lynch,
                      Circuit Judges.

   Shannon E. Hicks on brief pro se.
   Nancy A. White, Special Assistant Attorney General, and
Beatriz E. Van Meek, Counsel, Department of Corrections, on Motion
for Summary Disposition.

September 14, 1999

          Per Curiam. Shannon Hicks appeals pro se from the
dismissal of his 42 U.S.C.  1983 action seeking damages
against the Massachusetts Department of Corrections,
Commissioner Michael Maloney, and Bridgewater State Hospital
based on alleged violations of the Interstate Agreement on
Detainers ("IAD").  Upon careful review of the record and
filings in this court, we affirm essentially for the reasons
stated by the district court in its December 4, 1998 memorandum
and order.  
          We add that Hicks has made no argument that the
district court erred in denying his motion to supplement the
complaint, and any claims that he may have against the Maricopa
County Sheriff's Office, Nate Jackson, or the Maricopa County
Correctional Health Services are not before us.  In addition,
his  1983 law suit below was limited to alleged violations of
the IAD, and any claims that he may have for violation of the
Uniform Criminal Extradition Act, the Fifth and Fourteenth
Amendments of the United States Constitution, or the
Massachusetts Rules of Criminal Procedure are not before us.  
          Affirmed.